TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2019



                                      NO. 03-17-00593-CV


              Kenneth W. Morrison; and Stonecoat of Texas, LLC, Appellants

                                                 v.

                                John D. Profanchik, Jr., Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the trial court on August 14, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.